Citation Nr: 1523759	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) cervical spine, claimed as neck pain, to include due to an undiagnosed illness.  

2.  Entitlement to service connection for diarrhea/ gastrointestinal (GI) disorder to include due to an undiagnosed illness.  

3.  Entitlement to service connection for skin condition to include due to an undiagnosed illness.  

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for hair loss to include due to an undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue with sleep disturbances to include due to an undiagnosed illness.  

7.  Entitlement to service connection for short term memory loss to include due to an undiagnosed illness.  

8.  Entitlement to service connection for migraine headaches to include due to an undiagnosed illness.  

9.  Entitlement to service connection for profuse sweating to include due to an undiagnosed illness. 

10.  Entitlement to medical treatment for a psychiatric disorder under 38 U S C §1702.  


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992, including in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) RO.

The issues of entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) and a dependency claim related to his pension award have been raised by the record.  Specifically, TDIU was raised in a November 2013 substantive appeal, after the claim had been denied in the October 2011 rating decision on appeal and not listed in either the Veteran's February 2012 notice of disagreement nor the October 2013 statement of the case.  The dependency claim was raised in the Veteran's May 2015 communications with VA.  Neither of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his gastrointestinal symptoms, skin condition, sleep disturbances with chronic fatigue, short term memory loss, severe migraines, neuropathy of the upper leg, joint pain to include DDD of the cervical spine and diarrhea are undiagnosed illnesses which are related to his service during the Gulf War.  He specifically urges that these complaints and conditions are manifestations of Gulf War-related medically unexplained chronic multi-symptom illness.  See the Veteran's VA form 9 submitted November 2013.  The record is replete with reference to his assertion that he was well prior to his service in the Persian Gulf, and is now plagued by the aforementioned problems.  The Veteran's DD-214 Form shows that he served in the South West Theater of Operations and he therefore qualifies as a Persian Gulf Veteran.  Service connection on a presumptive basis is available for Persian Gulf Veterans who suffer from a qualifying chronic disability, which include undiagnosed illnesses.  

For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

While the Veteran was afforded a VA Gulf War examination in July 2011, the issue of medically unexplained chronic multi-symptom illness was not fully addressed.  Based on the evidence of record, and as this is the specific theory of entitlement being advanced by the Veteran through his agent-representative, the Veteran should be afforded an additional examination to determine if he suffers from chronic multi-symptom illness based on his Gulf War service.  

Additionally, the record reflects substantial VA treatment records added to the record since the issuance of the statement of the case (SOC) in October 2013.  See treatment records and examination reports from Providence VA medical center (VAMC) dated November 2013 through March 2014.  On remand, the AOJ should review these records in relation to the claims on appeal and also associate with the record and review any additional VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all pertinent VA medical records, including those showing ongoing treatment dating from March 2014.  

2.  Schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran to include, but not limited to, gastrointestinal symptoms, skin condition, sleep disturbances with chronic fatigue, short term memory loss, severe migraines, neuropathy of the upper leg, joint pain including cervical spine, and diarrhea. 

The examiner should provide an opinion regarding the following: 

(a) The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness. 

(b) If the Veteran's symptoms of DDD cervical spine are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service; 

(c) If the Veteran's symptoms exhibited by diarrhea/GI problems are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service;

(d) If the Veteran's symptoms of skin condition are related to a diagnosed disability, whether it is at least as likely (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service;

(e) If the Veteran's hair loss is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service. 

(f) If the Veteran's chronic fatigue with sleep disturbances is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service. 

(g) If the Veteran's short term memory loss is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service. 





(h) If the Veteran's migraine headaches is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service.

(i) If the Veteran's profuse sweating is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service.

A complete rationale is requested for all opinions.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






